Title: To George Washington from George Weedon, 2 October 1781
From: Weedon, George
To: Washington, George


                  
                     Dear Sir
                     Camp Ware Church Octobr 2d 1781
                  
                  I have the honor of your Excellencies Dispatch 30th Ulto before York I should have Addressed you yesterday, but was on a foraging Expedition from four in the Morning till very late in the afternoon.
                  The Conduct of the enemy yesterday convinces me their design in continuing at Gloucester is mearly to keep a door open.  I moved the Legion of Lauzan with Colo. Innis’s Brigd. Consisting of 3 Battalions and Webbs Horse as a covering party to our Waggons.  We Formed within 3/4 of a mile of Town, drove, or rather scared in their pickets, reconnoitred within 600 yards of their works, and continued upwards of two hours on the ground, not a man dare venture out the whole time.  We left small parties of Horse to observe their motions and gain Intelligence if possible, they continued so close that could learn nothing from the Patroles.  Three Deserters came out on Sunday, they agree in their Accounts which Inclose, I have Stationd a lay of Horsmen from Perrins House to Camp, The House stands at the mouth of Sarigs Creek, and commands a full view of Glo’ster, York, and all their Shiping.  The Accot on Sunday, was from a man stationd at that place, the Boats made mention of, I fancy were refugees and Marchants getting out of York.  Every piece of Intelligence shall be immediately communicated.
                  What gives me reason to believe, that they continue their Garrison at Gloucester for certain purposes, is their not risquing a man out of their lines, since our parties meet, the 24th Inst.  Lord Cornwallis could surely find Business for 800 men more in his lines, were they not Continued Detached for important purposes, & as they do not get an Ounce of Forrage or provisions from the Country, what purpose can they be for, but to Cover a Crossing from York.  I am now happily relieved from any fears, of any thing Independent of the main Army penetrating through this County. As Genl de Choisie with his Troops Arrived yesterday, & was joined by 400 men from Loudoun about the same time.  Shall now advise an Instant Advance as low down as Abington Church which is the Nearest Position we can take for want of water.  I would beg leave to Suggest to your Excellency the propriety of sending some Artillery into this Quarter; We have not a single Field piece to our whole Troops except two small Canon belonging to the Duke, not more than two pounders.  I have the honor to be with real respect and Attachmt Yr Excellencies most Obt Servt
                  
                     G. Weedon
                  
                Enclosure
                                    
                     
                        
                           c. September 1781
                        
                     
                     Sunday this day and Ingagement Betwen the Bretes and our Men Witch held about half an hour Both Cannon & Small arms Verry Clost our men drove Them in Their Works and I belive Bagnet them Verry much By What I could Se with my glass Constant firinga fyring from Every Quarter the Shiping fyring When They Se our men runing at them theirs Ca Tents wall most under The hill their men is Coming to glouster as fast as They Can over in The flat Bottom Boats to glouster Sems as They Want to Steal amarch They air Cuting Their acuting Their horses throuths at york.
                     Well Witchers to the E. Ur States They have Sunk Severel of their Shiping.
                     
                  
                  
                Enclosure
                                    
                     
                        
                           1 October 1781
                        
                     
                     Information of a Hessian Deserter.
                     80 Regt15076150Sr Hereditary100Queens Rangers200Infantry100Horse80 Regt Horse30Hessian Yagers6026 SickSailors100890Men
                     The 28th Regt Hereditary left Gloster & crossed over to York.The Examination of a Horse Man stationed this day at Mr Perrins. 1 Octr.  Observed 5 Vessells Sunk in the River. many Boats passed & repassed but with few Men in them; one loaded with Bags from a Waggon supposed to Forage going to York: Many of their Tents pitched in the Valley before Dr Pope’s House.
                     The Examination of Chas Bowman a deserter from Col. Simpcoe’s Regt left their Line on the 24th at Night with his Arms.  he says they have near 1200 Effective Men & 70 Horse.  that Col. Simpcoe commands: that they never have foraged for the last 10 days further than 3 Miles: that their Magazine of Corn does not exceed 500 Barrells, very few Beefes, not exceeding 20. that the report in their Camp was that they had 4 Months of Salt provision, were served with full Rations.  they were preparing three more Fire Ships,  the Foy to be for one: Their Works are near finished, consisting of a chain of Redoubts with strong Abbatis & are now employed in getting large Trees supposed for a Magazine & Wood for Fewell. 
                     The Examination of That Templar of the same Corps, correspond exactly with Bowman’s. 
                     Saml Willson of the same Corps a dragoon says their Force does not exceed 600. that there is full 100 proper Dragoons; he heard the Q. M. observe their Magazine of Forage wou’d not last above a fortnight.The Works not compleat.
                     
                  
                  
               